DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 9-19 are pending.
	Claims 1, 11, 15, and 18 are newly amended.
	Claim 19 is newly added.
Claims 13-14 were previously withdrawn in the Office Action on 08/17/2021 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.
Claims 1, 9-12, and 15-19 have been examined on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Objections
	Claim 1 is objected to because of the following informalities: claim 1 recites in part “a epithelium”. The phrase “an epithelium” would be grammatically correct in American English.
Claim 17 is objected to because of the following informalities: claim 17 recites in part “PDMS” which is an abbreviation of the chemical compound polydimethylsiloxane. For the purpose of clarity, claims that recite chemical compounds should spell out those chemical compounds in their first instance. For example, “polydimethylsiloxane (PDMS)” would be ameliorative.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims, 9-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for preparing amnion-like tissue comprising: a) contacting cells selected from a group consisting of induced pluripotent stem cells and human embryonic stem cells on a solid support comprised of polydimethylsiloxane (PDMS) microposts with a height of 8.4 µm and coated with a gel matrix with a thickness of 100 µm and bulk Young’s bulk modulus of 900 Pa; b) coating said cells on a said solid support with further gel matrix such that said cells are surrounded by said gel matrix; and c) and culturing said cells under conditions such that amnion-like tissue is generated, wherein said amnion-like tissue comprises a squamous cysts, comprising an epithelium, wherein said squamous cyst does not express NANOG, OCT4, or SOX2, wherein conditions for culturing amniotic tissues comprises culturing the cells in media suitable for culturing amniotic tissues supplemented with ROCK inhibitor Y2763212 for 24hrs before step of b), replacing the media with Y2763212-media, and culturing cells for 5 days.
does not reasonably provide enablement for:
A method for preparing amnion-like tissue, comprising” a) contacting cells consisting of human induced pluripotent stem cells on a (any) solid support with a thickness of at least 60 µm; b) coating said cells on said solid support with further gel matrix such that said cells are surrounded by said gel matrix; and c) and culturing said cells under (any) conditions such that amnion-like tissue is generated, wherein said amnion-like tissue comprises a squamous cysts comprising an epithelium (with any markers).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, and if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether the specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure us “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2s 1400, 1404 (ed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed based on the state of knowledge pertinent to an art at the time of invention.

	Breadth of claims:
	Claims 1, 9-12, and 15-19 are directed to methods for preparing amnion-like tissues on any solid support with a thickness of at least 60 µm, under any conditions, by which squamous cysts comprising an epithelium with any molecular markers develop.
	Claims 1, 9-12, 16, and 17-18 encompass any solid support with a thickness of at least 60 µm. Claims 1, 9-12, and 18-19 encompass any conditions cells may be cultured. Claims 1, 9-12, and 15-17 encompass any molecular markers that may or may not develop. 

Nature of the invention:
The specification teaches that implantation is a developmental milestone for early human embryos (p2, lines 29-30). The specification continues that this process is poorly understood due to limited accessibility to peri-implantation human embryos (p2, lines 33-34). To address this need, Applicants developed an engineered peri-implantation niche comprising self-organized development of amnion-like tissues from human pluripotent stem cells (hPSCs) in a manner that recapitulates amniogenesis during implantation (p3, lines 1-3).
To this end, Applicant tested both biochemically-identical 2D and 3D systems, and observed that 3D systems successfully induced rapid spontaneous differentiation and self-organization of hPSCs to form 3D luminal cysts comprised of squamous epithelial cells reminiscent of amniotic tissue morphogenesis (p3, lines 5-10). Applicant continues that the amniogenic development is associated with collective invasion of the luminal cyst into the 3D matrix, consistent with the invasive phenotype of amnioblasts in vivo (p3, lines 11-13).
Applicant teaches that the method for this 3D system (termed “Gel-3D”) could generate squamous cysts that lack expression of NANOG, SOX2, and OCT4, indicating these squamous cells are a differentiated cell type (p13, lines 9-11). However, applicant teaches that other methods, including “Gel-2D” or “Glass-3D” methods, were only able to generate columnar cysts that express NANOG, OCT4, and SOX2 (p12, lines 31-33; p13, lines 1-13).
Applicant teaches that the Gel-3D method comprised plating hPSCs (p13, lines 21-22) on a thick, soft gel bed, with a thickness of 100 µm and bulk Young’s modulus of 900 pa (p12, lines 17-19). However, applicant also teaches that development of squamous cells in Gel-3D was inhibited when the gel bed was decreased to 60 µm or 20 µm because this increases substrate rigidity (p13, lines 27-28). Applicant further teaches that development of squamous cysts only occurred when hPSCs were cultured on 8.4 µm-tall PDMS microposts (inducing a soft matrix), but that squamous cysts were not seen on 0.7 µm-tall microposts or flat PDMS surfaces (indicative rigid matrices) (p14, lines 1-5; Figure 2). Applicant continues that squamous cysts did not form, even when cultured on 8.4 µm-tall PDMS microposts without a gel overlay (p14, lines 5-7).
Applicant also teaches that conditions for generating NANOG, SOX2, and OCT4-negative squamous cysts comprised culturing hPSCs in mTeSR1 medium supplemented with ROCK inhibitor Y2763212 for 24hrs during before the step of coating or surrounding the cells with a gel matrix, after which the medium was replaced with TeSR1 medium without Y2763212 (p12, lines 19-21). Finally, applicant teaches that NANOG, SOX2, and OCT4-negative squamous cysts were not observed until day 5 (p12, lines 31-33; Figure 1)
Therefore, applicant teaches that the minimal requirements for the solid substrate for the for the generation of NANOG, OCT4, and SOX2-negative squamous cysts is contacting hPSCs are that the solid support is coated with a gel matrix with a thickness of 100 µm and bulk Young’s modulus of 900 pa, and whereby the solid support also comprises 8.4 µm-tall PDMS microposts. Applicant also teaches that the minimal conditions for the generation of NANOG, OCT4, and SOX2-negative squamous cysts include culturing hPSCs contacted with solid support with mTeSR1 medium supplemented with ROCK inhibitor Y2763212 for 24hrs during before the step of coating or surrounding the cells with a gel matrix, replacing the medium with Y2763212-free TeSR1 medium, and culturing the cells for 5 days.

	State of the prior art:
As discussed in detail below, Shahbazi et al. (Nature Cell Biology, 2016, previously cited 05/27/2022) teaches in vitro culturing methods for culturing human embryos and hPSCs through different implantation states (Abstract, p700), but specifically to a system that recapitulates post-implantation morphogenesis (p700, column 2, second paragraph). While Shahbazi et al. teaches that the method utilizing embryos was able to produce squamous cysts (albeit cysts positive for OCT4) (p703, Human bilaminar disc formation; Figure 4c), Shahbazi et al. also teaches that the method utilizing hPSCs could not recapitulate formation of the amniotic epithelium (p707, column 2). Shahbazi et al. suggests that this could be due because the process of amniotic epithelium development requires interaction with extra-embryonic tissues present in the whole tissue (p707, column 2). 
Therefore, Shahbazi et al. teaches that definitive culturing conditions are required for development of the amniotic epithelium.
In terms of the characteristics of the gel matrix coating, as further discussed below, Lakins et al. (Methods in Molecular Biology, Progenitor Cells, Chapter 24, 2012, previously cited 05/27/2022) teaches that according to elastic theory approximately 100 µm has been suggested as the minimum theoretical thickness in order to ensure that mechanical deformations exerted by surface bound cells are not propagated to the glass support (p338, note 34), and specifically, that this applies to establishing an in vitro system that could more faithfully mimic in vivo epiblastic (and therefore amniotic) epithelium (p318, middle paragraph). 
Therefore, gel matrix coating rigidities below 100 µm does not appear to enabled by the disclosure or prior art.
In terms of PDMS microposts, as further discussed below, Fu teaches (PDMS) microposts presented the same surface geometry, but differing by post height controls environmental rigidity (Page 733, paragraph 02). Fu teach microposts at heights of 0.97uM, 6.1uM, and 12.9uM corresponds to high, medium, and low rigidities, respectfully (Figures 1 and 3). They also teach that micropost rigidity skews mesenchymal stem cell (MSC) differentiation towards specific lineages (Page 735, paragraphs 01-02). 
Therefore, post height skew differentiation of stem cells.

	Level of ordinary skill in the art and experimentation:
	The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability and complexity in the art, as demonstrated above, one of ordinary skill in the arts would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation to make use of the claimed invention is not routine in the art, and therefore, the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification, and the state of the art, fail to enable the entire scope of the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi et al. (Nature Cell Biology, 2016, previously cited 05/27/2022, hereafter “Shahbazi”) Lakins et al. (Methods in Molecular Biology, Progenitor Cells, Chapter 24, 2012, previously cited 05/27/2022, hereafter “Lakins”) as evidenced by Miki et al. (Stem Cell Reviews, 2006, on IDS 03/28/2022, previously cited 05/27/2022, hereafter “Miki”) and Rossant et al. (Stem Cells, 2001, hereafter “Rossant”).

In regards to claims 1, 11 and 15, Shahbazi teaches an in vitro culturing method for culturing human embryos through different implantation states (Abstract, p700), but specifically to a system that recapitulates post-implantation morphogenesis (p700, column 2, second paragraph). Shahbazi teaches that this is important because remodeling of the human embryo at implantation is indispensable for successful pregnancy, and this process has remained mysterious because of hurdles that beset the study of this developmental phase (p700, Abstract).
To this end, Shahbazi teaches two methods.
In the first method, Shahbazi teaches that preimplantation human embryos, comprising cells of the inner mass (p701, Figure 2), at cleavage or blastocyst stage (p700, column 2, last sentence) were cultured under conditions that led to formation of a pro-amniotic cavity within the embryo (Abstract, p700) and amniotic ectoderm (p706, column 2, top paragraph; p705, Figure 4). Shahbazi also teaches that at day 10-11 of development they could detect two morphologically distinct groups of cell, one with a columnar morphology and another with a distinct squamous and flat shape, which Shahbazi indicates may represent the epiblast disc and the prospective amniotic epithelium (p703, Human bilaminar disc formation; Figure 4c). Shahbazi also teaches that these embryos were cultured on IbiTreated µ-plates (solid supports) (p709, Human embryos in vitro culture from pre- to post-implantation stage).
As evidenced by Rossant, blastocyst inner mass cells are pluripotent stem cells and are a source from which embryonic stem cell lines are obtained (Abstract, p477; p478-479, Stem cells from the blastocyst). Therefore, the inner mass cells as taught by Shahbazi, are a type of embryonic stem cell.
It is noted that claim 1 step a) is limited to contacting cells selected from the group consisting of human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiESCs). Therefore, this is a closed group, and disallows other cell types in the contacting step. Since, as evidenced by Rossant, blastocysts comprise two distinct lineages – inner mass cells (ESCs) and trophoectoderm (Abstract, p477), and Shahbazi does not teach that the inner mass cells were separated from the other cells in the embryo, the step in which Shahbazi contacts embryos with a solid support would necessarily comprise contacting the solid support with cells other than pluripotent (in this case embryonic) stem cells.
However, Shahbazi also teaches that the number of human embryos is limited and their use of poses ethical concerns (p709, 3D culture of hPSCs). Therefore, Shahbazi teaches that a second method was devised utilizing human pluripotent stem cells (hPSCs), consisting of hESCs and hiPSCs (p709, 3D culture of hPSCs).
To this end, Shahbazi teaches that, in the second method, hPSCs were contacted with IbiTreated µ-plates (a solid support) coated with Matrigel (p709, 3D culture of hPSCs). Shahbazi teaches that these cells were then subsequently covered in Matrigel as well (p709, 3D culture of hPSCs).
While Shahbazi teaches that solid support, in the method consisting of only hESCs and hiPSCs was coated with a gel matrix, Shahbazi is silent on the thickness of that gel matrix.
However, Lakins teaches a method of culturing hESCs on gel matrix approximately 100 µm thick (p327, 3.3.1 Preparation of PA gel base, continuing on p329, first sentence). Lakins also teaches that according to elastic theory approximately 100 µm has been suggested as the minimal theoretical thickness in order to ensure that mechanical deformations exerted by surface bound cells are not propagated to the glass support (p338, note 34). Additionally, Lakins teaches that this method was developed to be an in vitro system that could more faithfully mimic an in vivo epiblastic epithelium (p318, middle paragraph). As evidenced by Miki 2006, the epiblast gives rise to the amnion (p134, Development of the Amnion).
A person of ordinary skill in the arts would be motivated to modify the method of Shahbazi and use a gel with a thickness greater than 60 µm (and specifically 100 µm) because a gel thickness of greater than 60 µm (and specifically 100 µm) is essential for ensuring cells maintain proper morphology in vitro when studying embryogenesis. Furthermore, because Lakins teaches that the method produced cells with proper morphology (p319, Figure 1), and because Shahbazi and Lakins are in the same technical field of using hESCs to study embryogenesis, it can be done with predictable results and a reasonable expectation of success.
While, as above, Shahbazi teaches that for the method utilizing embryos squamous and columnar cysts were observed, for the method utilizing human pluripotent stem cells (hPSCs – hESCs and hiPSCs), only luminal structures were observed (p705, Figure 5). Indeed, Shabazi teaches that for 3D hPSCs they could not recapitulate formation of the amniotic epithelium (p707, column 2). However, Shahbazi continues that this could be due because the process of amniotic epithelium development requires interaction with extra-embryonic tissues present in the whole tissue (p707, column 2). Therefore, Shahbazi teaches that changing culturing conditions could result in the formation of amniotic epithelial structures. As claim 1 is not limited to specific culturing conditions that would promote amniotic squamous (or columnar) epithelial cysts, it cannot be discounted that exposing hPSCs that have previously contacted with a solid support of at least 60 µm and surrounded with a gel matrix with extra-embryonic tissues would be sufficient to promote development of amniotic squamous (or columnar) epithelial cysts. Additionally, only claim 1 step a is limited to hPSCs, while other steps allow addition of other cells or tissues.
A person of ordinary skill in the arts would be motivated to modify the method of Shahbazi and include a step such as a culturing condition whereby hPSCs that have previously contacted with a solid support of at least 60 µm and surrounded with a gel matrix are subsequently contacted with extra-embryonic tissues because it could lead to the development of amniotic tissues that are crucial for studying implantation, which itself is important for promoting successful pregnancies. Furthermore, because Shahbazi teaches another method that utilized extra-embryonic tissues, and obtained amniotic squamous (and columnar) cysts, it could be done with predictable results and a reasonable expectation of success.
However, as claim 1 is not limited to specific culturing conditions, it also cannot be discounted that the steps of contacting hPSCs with a solid support coated with a gel matrix of at least 60 µm and surrounded with a gel matrix, is itself sufficient to provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium.
Therefore, as the disclosure (claim 1 and specification) indicates that a method whereby contacting hPSCs with a solid support coated with a gel matrix of at least 60 µm and surrounded with a gel matrix, is itself sufficient to provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, and the method of Shahbazi, as modified by Lakins, carries out these steps, the reference method would inherently provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claims 9 and 10, Shahbazi teaches that the gel matrix employed in their method was Matrigel, a natural polymeric hydrogel and the tradename for a solubilized basement membrane preparation extracted from the Engelbreth-Holm-Swarm (EHS) mouse sarcoma (p709, Methods, 3D culture of hPSCs).
In regards to claim 18, while Shahbazi, as suggested by Lakins, is silent on whether the amnion-like tissues express one or more the markers selected from the groups of markers in claim 18, since Applicant’s disclosure (Specification, claim 1) indicates that contacting hiPSCs and hESCs on a support with a thickness of at least 60 µm, coating those cells with a gel matrix, and culturing those cells under conditions that support generation of amnion-like tissues, is sufficient to cause tissues to express these markers, and since Shahbazi, as suggested by Lakins, carries out these steps, the reference cell method is deemed to inherently express the markers in claim 18 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 19, as above, while Shahbazi teaches squamous cells were obtained from the embryo method, Shahbazi teaches that these cells expressed OCT-4 (p703, Human bilaminar disc formation; Figure 4c). However, Shahbazi only teaches that embryos were cultured until day 11, and it is unclear that if Shahbazi cultured these cells longer if they would lose expression OCT-4 if cultured longer. Shahbazi does not explicitly teach that the cells expressed NANOG. Furthermore, it is noted that claim 1 is not amended to recite specific conditions that would allow embryonic stem cells to develop OCT-4 or NAGOG negative cells.
However, in as a much as a method that comprises the steps of contacting hESCs on a solid support with a gel matrix with thickness of at least 60µm, coating said cells in a solid support with gel matrix, and wherein the cells are under conditions such that amnion-like tissue is generated, wherein said amnion-like tissue comprises a squamous cyst comprising an epithelium is sufficient to generate squamous cysts that do not express NANOG or OCT4, and since, as above, the method of Shahbazi, as modified by Lakins, carries out these steps, the modified method of Shahbazi would inherently generate squamous cysts that do not express NANOG or OCT4 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Shahbazi and Lakins renders the invention unpatentable as claimed.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi and Lakins, as evidenced by Miki and Rossant, as applied to claims 1, 9-11, 15, and 18-19 above, and further in view of Shin et al. (Nature Protocols, 2012, previously cited, previously cited 05/27/2022, hereafter “Shin”) and Lesher-Perez et al. (Biotechnology Journal, 2013, previously cited 05/27/2022, hereafter “Lesher-Perez”).
The combined teachings of Shahbazi and Lakins are relied upon as above.
In regards to claim 12, neither Shahbazi nor Lakins teaches that amnion-like tissues were generated in a device comprising parallel first, second, and third channels wherein said first and second channels are cell channels comprising a loading reservoir operably linked to said third channel comprising a gel interaction matrix. 
However, Shin teaches a microfluidic platform comprising hydrogel incorporating chambers between surface-accessible microchannels (Abstract, p1247). Shin teaches that the microfluidic systems were fabricated in PDMS using standard soft lithographic methods and contain four gel regions and three channels in parallel, each of which was individually accessible (p1248, Experimental design, paragraph 01; Fig. 1 (see below)). Shin further teaches that a cell population can be cultured in the center channel with the other two side channels acting as a control and condition channel, respectively (p1248, Experimental design, paragraph 01). Additionally, Shim teaches that cell channels were separated by a channel comprising hydrogel and can be used to study a variety of cell culture conditions depending on which channels or gel regions contain cells, the types of cells used, and the nature of the biochemical gradients or flow that are imposed (Fig. 1; Experimental design, paragraph 01; hMVEC loading and culture in microfluidic platform, paragraph 01; Anticipated results, paragraph 02). For example, Shin teaches that human microvascular endothelial cells (hMVECs) could be seeded via a reservoir into the center channel with another cell type (e.g. cancer cells) seeded and cultured in the side channel to study paracrine interactions across the hydrogel (indicating the two cell channels are operably linked to the gel interaction matrix) (Experimental design, paragraph 01; hMVEC loading and culture in the microfluidic platform, paragraph 01; Anticipated results, paragraph 02).

    PNG
    media_image1.png
    208
    520
    media_image1.png
    Greyscale







Shin also teaches their platform is beneficial for a number of reasons, such as the capability of introducing defined biochemical and biophysical stimuli to multiple cell types over larger distances to mimic in vivo conditions (Abstract, p1247). Furthermore, their platform allows for the time-dependent manipulation of flows and concentration gradients and can be useful for studying cell-cell communication, cell-matrix interactions, drug and toxicity screening, cell population dynamics, cell survival, proliferation, migration, morphogenesis, and differentiation under controlled conditions (Abstract; Introduction, paragraphs 01-02).
Additionally, Lesher-Perez teaches that conventional culture systems are often limited in their ability to regulate the growth and differentiation of pluripotent stem cells (Abstract). They teach that microfluidic systems can overcome these limitations by providing defined growth conditions with user-controlled spatiotemporal cues (Abstract). Additionally, microfluidic systems can allow researchers to modulate self-renewal and differentiation through biochemical and mechanical stimulation, as well as microscale patterning and organization of cells and extracellular materials (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi, as suggested by Lakins, to include culturing the cells in a device comprising a parallel first and second channel operably linked to a third channel comprising a hydrogel (i.e. gel-interaction matrix). One of ordinary skill in the art would have been motivated to do so to investigate cell-cell communication, cell-matrix interactions, drug toxicity, and morphogenesis/differentiation under controlled conditions, as taught by Shin. One of ordinary skill would have a reasonable expectation of success as Lesher-Perez teaches that microfluidic systems can overcome some of the limitations of conventional culture systems and better support self-renewal and differentiation of cell types such as pluripotent stem cells.
Therefore, the combined teachings of Shahbazi, Lakins, Shin, and Lesher-Perez renders the invention unpatentable as claimed.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi and Lakins, as evidenced by Miki an, ad Rossant, s applied to claims 1, 9-11, 15, and 18-19 above, and further in view of Taniguchi et al (Stem Cell Reports, 2015, on IDS 03/28/2022, previously cited 05/27/2022, hereafter “Taniguchi”) and Wang (World Journal of Gastroenterology, 2004, hereafter “Wang”) as evidenced by Angelo et al. (Journal of Cellular Physiology, previously cited 05/27/2022, 1989, hereafter “Angelo”).
The combined teachings of Shahbazi and Lakins are relied upon as above.
In regards to claim 16, Shahbazi teaches does not explicitly teach that cells were cultured for 24 hours after plating cells on a solid surface, but before surrounding cells with a gel matrix. However, Taniguchi teaches that human pluripotent stem cells form two-cell cysts within 20hrs of plating (Abstract, p954) Tanigichi also teaches that it is at this developmental time point when cells have the protein expression, organelle formation, and morphology needed to promote lumen formation (Abstract, p954). Taniguchi also teaches that when hESCs and hiPSCs were plated at low densities, the first mitotic event frequently generated a two-cell cyst with a cellular domain that matured into a lumen (p954, Introduction, column 2, last paragraph). Taniguchi also teaches that cysts collapse after 5 days in 2D cultures, but can persist when covered with gel overlays (p955, Lumen shape can be manipulated).
While Taniguchi does not specifically teach that cells were covered 24hrs after being plated, it would be obvious to a person of ordinary skill in the arts to cover cells after 20hrs and before 5 days because this is when human embryonic cells produce the protein expression, organelle formation, and morphology needed to promote efficient lumen formation. In regards to covering cells after 20hrs specifically, as evidenced by Angello, it is known in the art that in vitro senescence (cessation of cellular division) is caused by a progressive increase in the mean cell volume after successive progeny within clonal lineages (Abstract, p288). Therefore, a person of ordinary skill in the arts would be motivated to cover cells as early as possible to avoid cells becoming overly large. In regards to 24hrs specifically, neither the claims not the specification points to a criticality in covering cells after 24hrs as well. Therefore, since Taniguchi teaches that cells produce the protein expression, organelle formation, and morphology needed to promote efficient lumen formation after 20hrs and that lumens can be maintained if covered before 5 days, a person of ordinary skill in the arts could arrive at covering cells after 24hrs, specifically, as a matter of routine optimization. According to MPEP 2144.05(II)(A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Furthermore, Wang teaches that hepatocytes were seeded on plates precoated with collagen gel, and after 24hrs coated with another layer of collagen, establishing a “sandwich configuration” (Abstract, p699). Wang also teaches that after the final coating layer cells maintained typical polygonal shapes and polarity over culturing time, and developed clear cellular borders that indicated the formation of bile canaliculi (p700, Morphological changes of hepatocytes cultured in sandwich configuration). Furthermore, Wang teaches that it is known in the art that this sandwich configuration can create a more in vivo-like matrix environment (p701, Discussion, column 2, last paragraph).
While Wang is culturing hepatocytes, not amnion-like tissues, a person of ordinary skill in the arts would still be motivated to modify the method of Shahbazi, as suggested by Lakins, and cover cells after 24hrs because, as taught by Taniguchi above, that would give cells enough time to produce the protein, form organelles, and develop the morphology needed to promote efficient lumen formation before being locked in place, but, as taught by Wang, would also allow cells to develop in a more in vivo-like environment afterwards. Furthermore, because sandwich techniques are known in the field, and can be used for a variety of cell types, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Shahbazi, Lakins, Taniguchi, and Wang renders the invention unpatentable as claimed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi, in view of Rossant and Lakins, as evidenced by Miki and Rossant, as applied to claims 1, 9-11, 15, and 18-19 above, and further in view of Fu et al. (Nature Methods, 2010, previously cited 05/27/2022, hereafter “Fu”).
The combined teachings of Shahbazi and Lakins are relied upon as above.
In regards to claim 17, neither Shahbazi nor Lakins teaches that the solid support comprised PDMS microposts with a height of 5-10 µm.
However, Fu teaches that recent evidence suggests that mechanical properties of the extracellular matrix (ECM) mediate cell signaling, proliferation, differentiation, and migration (Page 733, paragraph 01). For example, altering the density of hydrogels (and therefore rigidity) from natural ECM proteins caused dramatic effects on cell adhesion, morphology, and function (Page 733, paragraph 01). However, Fu teaches that altering the density of hydrogels also impacts the amount of ECM ligands present, creating uncertainty regarding the specific contribution of matrix rigidity (Page 733, paragraph 01). Alternatives to natural ECM include synthetic analogs, however altering cross-linking (to change rigidity) can also affect other material properties such as porosity, surface chemistry, backbone flexibility, and binding properties of immobilized adhesive ligands (Page 733, paragraph 01). As such, Fu teaches a method for modulating substrate rigidity independently of effects on adhesive or other material surface properties using elastomeric microposts (Abstract; Page 733, paragraph 02). They teach that microposts were constructed by replica-molded arrays of hexagonally spaced poly(dimethylsiloxane) (PDMS) microposts from microfabricated masters, which presented the same surface geometry but differed in post heights to control rigidity (Page 733, paragraph 02). They teach that their micropost array library spans more than a 1,000-fold range of rigidity (Page733-734, bridging paragraph). As part of their examples, Fu teach the use of microposts that were 0.97uM, 6.1uM, and 12.9uM in height which correspond to high, medium, and low rigidity, respectfully (Figures 1 and 3). Using their model, they found that micropost rigidity skewed mesenchymal stem cell (MSC) differentiation towards specific lineages, with increased rigidity supporting osteogenic differentiation and reduced rigidity supporting adipogenic differentiation (Page 735, paragraphs 01-02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi to include culturing hESCs and/or hiPSCs on a solid support and/or surface comprising PDSM microposts, and to optimize the height of said microposts to control surface rigidity. One of ordinary skill in the art would have been motivated to do so to investigate the effect of surface rigidity on embryonic development and/or differentiation (i.e. into amnion-like tissue) in the absence of confounding variables, as taught by Fu. Additionally, one of ordinary skill in the art would be motivated to utilize PDMS microposts and optimize their height to improve on the culture method of Shahbazi, as they teach an in vitro culture system is needed to model the implantation stages of pregnancy. 
Furthermore, while Shahbazi teaches an improved in vitro culture system for modeling the implantation stage, they acknowledge their model is incomplete and does not fully recapitulate all of the complex aspects of human embryogenesis in vivo, such as the formation of amniotic epithelium (Discussion, paragraph 01 of Shahbazi). They suggest that additional signals, possibly from the extraembryonic tissue, may be required for modeling amnion formation in vitro (Discussion, last paragraph of Shahbazi et al). Fu teaches the mechanical properties are one such signal that can mediate cell signaling, proliferation, differentiation, and migration (Page 733, paragraph 01 of Fu). As such, one of ordinary skill would be motivated to try altering the mechanical properties in the method of Shahbazi to better model embryogenesis in vitro. One of ordinary skill would have a reasonable expectation of success as Fu teaches a method for producing PDSM micropost, and demonstrated their compatibility with culturing mesenchymal stem cells. Additionally, Fu demonstrated that matrix rigidity had a direct effect on the differentiation potential of mesenchymal stem cells, with more rigid surfaces promoting osteogenic differentiation and less rigid promoting adipogenic differentiation (Page 735, paragraphs 01-02 of Fu). As such, one of ordinary skill would reasonably expect that PDMS microposts would similarly support the growth of pluripotent stem cells, and that altering their surface rigidity (by changing their height) would alter the differentiation programs of the cultured pluripotent stem cells. As surface rigidity was demonstrated to be a result effective variable by Fu, that is altering surface rigidity directly affected differentiation outcomes, it would have been within the purview of one of ordinary skill in the art to optimize such conditions for the purpose of directed stem cell differentiation.
Therefore, the combined teachings of Shahbazi, Rossant, Lakins, Shin, and Fu renders the invention unpatentable as claimed.


Response to Arguments

Applicant remarks that the cultured hESCs and hiPSCs, as taught by Shahbazi retained expression of pluripotency markers such as OCT4 (Shabazi at p705, last paragraph to p706, first paragraph) (Remarks, p7). Applicant continues that this is in contrast to the instant invention whereby cysts lose OCT expression and develop amnion-like morphology (Remarks, p8).
Applicant’s remarks have been fully considered, but are not found persuasive.
As detailed above, while Shahbazi teaches that cells expressed OCT-4 (and specifically squamous cyst cells), in as a much as a method that comprises the steps of contacting hPSCs on a solid support with a gel matrix with thickness of at least 60µm, coating said cells in a solid support with gel matrix, and wherein the cells are under conditions such that amnion-like tissue is generated, wherein said amnion-like tissue comprises a squamous cyst comprising an epithelium is sufficient to generate squamous cysts that do not express NANOG or OCT4, and since the method of Shahbazi, as modified by Lakins, carries out these steps, the modified method Shahbazi would inherently generate squamous cysts that do not express NANOG or OCT4 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

Applicant remarks that Figure 4, as cited by Examiner, are directed to a culture of embryos not stem cells (Remarks, p7), and that the hiPSCs or hESCs of Shahbazi at best develop to the point of lumen development (Remarks, p7) and retain the marker OCT-4. Applicant continues that this is in contract to the newly amended claims whereby the method generates squamous cysts that lose expression of OCT4 (Remarks, p7).
Applicant’s remarks have been fully considered, but are not found persuasive.
While, the cell culture lines of hiPSCs and hESCs develop only to the point of lumen formation, as detailed above, the method that utilizes embryos develop squamous cysts, as above, Shahbazi also teaches that this could because the process of amniotic epithelium development requires interaction (therefore, culturing conditions) with extra-embryonic tissues present in the whole tissue (p707, column 2). Therefore, Shahbazi teaches that changing culturing conditions could result in the formation of amniotic epithelial structures. As claim 1 is not limited to specific culturing conditions that would promote amniotic squamous (or columnar) epithelial cysts, it cannot be discounted that exposing hPSCs that have previously contacted with a solid support of at least 60 µm and surrounded with a gel matrix with extra-embryonic tissues would be sufficient to promote development of amniotic squamous (or columnar) epithelial cysts. Additionally, only claim 1 step a is limited to hPSCs, while other steps allow addition of other cells or tissues.
A person of ordinary skill in the arts would be motivated to modify the method of Shahbazi and include a step such as a culturing condition whereby hPSCs that have previously contacted with a solid support of at least 60 µm and surrounded with a gel matrix are subsequently contacted with extra-embryonic tissues because it could lead to the development of amniotic tissues that are crucial for studying implantation, which itself is important for promoting successful pregnancies. Furthermore, Shahbazi teaches another method the utilizes extra-embryonic tissues, and obtained amniotic squamous (and columnar) cysts, it could be done with predictable results and a reasonable expectation of success.
However, as claim 1 is not limited to specific culturing conditions, it also cannot be discounted that the steps of contacting hPSCs with a solid support coated with a gel matrix of at least 60 µm and surrounded with a gel matrix, is itself sufficient to provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium.
Therefore, as the disclosure (claim 1 and specification) indicates that a method whereby contacting hPSCs with a solid support coated with a gel matrix of at least 60 µm and surrounded with a gel matrix, is itself sufficient to provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, and the method of Shahbazi, as modified by Lakins, carries out these steps, the reference method would inherently provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In terms of the lack of OCT-4, claim 1 is not limited to OCT-4 negative cells (or NANOG negative cells), and is broad enough to include both OCT-4 positive and negative cells (or NANOG positive or negative cells).
However, even if it were, as above, as the disclosure (claim 1 and specification) indicates that a method whereby contacting hPSCs with a solid support coated with a gel matrix of at least 60 µm and surrounded with a gel matrix, is itself sufficient to provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, whereby said squamous cyst does not express NANOG or OCT-4, and the method of Shahbazi, as modified by Lakins, carries out these steps, the reference method would inherently provide conditions such that amnion-like tissue is generated, wherein the amnion-like tissue comprises a squamous cyst comprising an epithelium, whereby said squamous cyst does not express NANOG or OCT-4, as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.


Applicant remarks that Lakins is not related to the to the development of amnion tissues, and that such results were unexpected and not obvious in light of the teachings of the cited references (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
Lakins teaches physical properties gels for culturing human embryonic stem cells in an in vitro embryological milieu. The claims are limited to human embryonic stem cells and embryonic structures, and there is no indication that they do not have the same physical requirements.

As evidence of difference over the prior art, Applicant cites an article by Pera et al. which relates to the present disclosure (which is discussed in Shao et al.), which states that the disclosure is the first to differentiate amnion tissues from human pluripotent stem cells (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
The claims as currently amended as still obvious in view of the teachings of the prior art.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631